DETAILED ACTION
Status of Claims
	The Response filed 10/18/2022 has been acknowledged. Claims 1, 11, 19 have been amended. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of receiving a request for a task, optimizing operational parameters for the requested task based on user parameters and environmental information. The invention then calculates a value for the task based on the parameters, and executing the task by the device based on the parameter and value including tracking the task. 
The limitations of receiving a request, optimizing parameters, determining a value, and performing a task, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, “receiving” and “optimizing” in the context of this claim encompasses a user seeing a request and mentally thinking of parameters based on received task and other known information. Similarly, the limitation of calculating a value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computer-implemented” language, “calculating” in the context of this claim encompasses the user thinking of a value similar to determining a quote based on the parameters and task. The limitation of performing the task based on the parameters and value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computer-implemented” language, “performing the task” and “tracking” in the context of this claim encompasses the user performing function to fulfill a request wherein the device tracks the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The invention is further directed towards a certain method of organizing human activity, specifically managing personal behavior or relationships or interactions between people similar to In re Brown and Bilski v. Kappos. In the present case, the claimed invention recites a series of instructions for how to perform a task. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using a processor and memory to perform the steps. The processor and memory is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing optimization, calculation, and performing/completing tasks) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, while the invention further recites a device with a precision sensor, the device includes generic components performing generic function of sending information and gathering data, which is directed towards mere data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on the specific steps for optimizing parameter, calculating values, and performing task (such as claims 2-10). The dependent claims further provide additional limitation on device and sensors, however these fail to further integrate the claimed invention into a practical application as these are further generic components performing well-understood, routine, and conventional functions of detecting, sending, and receiving information. These are still directed towards the judicial exception as these further define the abstract elements such as further defining the steps. They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samaan et al. (US 20170310770 A1) (hereafter Samaan), in view of Abari et al. (US 20190196503 A1) (hereafter Abari).
As per claim 1:
A computer-implemented method comprising: 
receiving a request for a task to be performed with a device with a precision sensor; (See Samaan ¶0008, “The display module is configured to receive from the consumer a request for at least two services offered by a plurality of the mobile application platforms of the third party service providers, the request transmitted to the system. A database aggregation unit is configured to receive and store data from a plurality of third party service provider databases each of the third party service provider databases contain data sufficient to perform services for a corresponding third party mobile application platform.” See also Samaan ¶0037, “Block 200 (Search engine) demonstrates, in accordance with one embodiment, how the management system uses the plurality of provider's user and location data received from the prior process step to create and maintain provider supply, (services, assets for rent or sale and providers) availability, obtain partner supply data, and display the supply and price data to the user.” Samaan discloses receiving a request for a task to be performed by service providers having a device.)
in response to receiving a request for a task to be performed, optimizing configured operational parameters based on prioritized user parameters and environmental details associated with the task; (See Samaan ¶0050-¶0054, “ Once data is received then the coordination algorithm for each service leg performs the following steps: [0051] 1. Parse and transform these metrics for each service: [0052] a. Service start and end points, based on the location specified in the Consumer's query in Block 200 [0053] b. Service schedule (customer preference if applicable) [0054] 2. For all services requiring provider mobility from point A to point B and priced based on duration or distance, query a third party map or GPS services provider using each service leg's start and end addresses 525. The goal is to obtain all distance and duration metrics. Then send all relevant service details to the application's service coordination process 320.” Samaan discloses the concept of receiving a request for a task and retrieving user and environmental data associated with the task. See also Samaan ¶0061, “ By default, the coordination process will suggest the schedule most likely to meet the user's needs. This scheduling algorithm may predict the best schedule and coordination of services using the type of service ordered (as described above in block 200), characteristics of other services already in process or scheduled, locations of this service and other scheduled services involved (also obtained in block 200 above), and additional parameters unique to the user history and request details. For example, if a user orders a ride and then adds food delivery to their order, and uses the same location for both services, the process may assume that the consumer wants food delivered to their destination after they complete their ride there.” Samaan further discloses optimizing parameters for the task based on receiving provider data and environmental data.)
calculating a value of the task based, at least in part, the optimized configured parameters, environmental details associated with the task, and the prioritized user parameters; and (See Samaan ¶0063, “Then the application sends the service execution details to the Service Fee calculator 350, then it is presented to the consumer displaying service details (e.g. cost and execution time) for updates (if any) and final confirmation 410.” Samaan discloses the concept of calculating a value based on the optimized parameters including user and environmental factors.)
performing the task based on the optimized, configured parameters, and the calculated value, (See Samaan ¶0186, “The calculations then take place and at most 2 options are presented to the consumer displaying a cost vs. time advantage (if applicable) for final selection and confirmation 610 (example of 330, 340, and 410 in FIG. 1) and also send the JobUID, execution plan route options and cost estimates to the network's data warehouse for storage and processing 710.” Samaan discloses the concept of confirming the execution of the task based on the provided calculated value.)
Although Samaan discloses the above-enclosed invention including the concept of tracking progress of a task, Samaan fails to explicitly disclose the provider device to have a precision sensor.
However Abari as shown, which talks about autonomous vehicle dispatch, teaches the concept of the provider devices to include a sensor for tracking performance of the task.
receiving a request for a task to be performed with a device with a precision sensor; (See Abari ¶0065, “To enable the vehicle 440 to “see” at night, infrared cameras may be installed. In particular embodiments, the vehicle may be equipped with stereo vision for, e.g., spotting hazards such as pedestrians or tree branches on the road. As another example, the vehicle 440 may have radars for, e.g., detecting other vehicles and/or hazards afar. Furthermore, the vehicle 440 may have ultra sound equipment for, e.g., parking and obstacle detection. In addition to sensors enabling the vehicle 440 to detect, measure, and understand the external world around it, the vehicle 440 may further be equipped with sensors for detecting and self-diagnosing the its own state and condition. For example, the vehicle 440 may have wheel sensors for, e.g., measuring velocity; global positioning system (GPS) for, e.g., determining the vehicle's current geolocation; and/or inertial measurement units, accelerometers, gyroscopes, and/or odometer systems for movement or motion detection. While the description of these sensors provides particular examples of utility, one of ordinary skill in the art would appreciate that the utilities of the sensors are not limited to those examples.” Abari teaches the provider device to include a plurality of sensors.)
wherein the task is performed with the device, and wherein the precision sensor tracks the device as the device performs the task. (See Abari ¶0042, “At step 355, the transportation management system may determine whether the ride has been completed. For example, the transportation management system may periodically check whether the ride requestor has reached his/her requested destination. The transportation management system may make such determination by comparing whether the ride provider's location and/or the ride requestor's location coincide with the destination. The determination may be based on GPS information provided by the ride requestor's mobile device and the autonomous vehicle. The transportation management system may also determine that a ride has completed based on a notification from the device of the ride requestor stating as such. For example, through an application installed on the device, the ride requestor may indicate that the ride has terminated. If the ride requestor gotten off the vehicle prematurely at a different location, the system may detect such an event based on divergence of the requestor and the vehicle's respective GPS locations. If the ride is not yet complete, the system may repeatedly check the status of the ride until it is complete.” Abari teaches the concept of tracking the performance of a task using the sensors of the device.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Abari with the invention of Samaan. As shown, Samaan discloses the concept of optimizing the distribution of providers to requestors for performing tasks including accounting for a plurality of factors. Abari further teaches the concept of the providers to be autonomous vehicles for performing the tasks of providing transportation to requestors as this is a known alternative for human providers (See Abari ¶0002). Abari further teaches the concept of having particular adaptions for utilizing autonomous vehicles to adapt to particular tasks (See Abari ¶0002). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Abari as Abari teaches the concept of autonomous vehicles as a known alternative to human drivers and to have utilized particular additional sensors for fulfilling additional functions.
As per claim 3:
The computer-implemented method of claim 1, wherein optimizing configured operational parameters comprises transmitting instructions to precision sensors to track a specific location of a device, wherein the precision sensors are incorporated in the device. (See Samaan ¶0086, “Block 500 demonstrates how the management system receives its job request data after confirmation of consumer need and provider availability to execute a service to then distribute each user's information to the other party as well as handing out navigation instructions and tracking capabilities to guide the Job requested through completion and display Job details to the user. The sub process receives its first set of data from the reservation system 450 including job request details, and provider details. Then communicates with a third party map and GPS services provider, the partners' navigation guidance instructions sent by the partner to their provider to guide him or her through the job, the network's user profile data warehouse 130 and the partners' user data 140 to gather navigation instructions and consumer/provider user information which are then distributed to the various users involved with a service in progress.” Samaan discloses the concept of transmitting instructions to the providers devices for fulfilling the task. See also Samaan ¶0209, “The consumer then receives navigation and provider information 940 (example of 510 in FIG. 1) as follows: [0210] 1. For “self service” services (e.g. self parking) the consumer will receive navigation instructions to guide him or her to the parking lot facility. [0211] 2. For services provided by a network provider or a partner service provider the consumer will receive: [0212] a. The provider's name, picture, Asset description and contact information. [0213] b. Navigation tracking information to monitor service progress and provider location. In cases where the network provider is dash cam equipped, the consumer receives the enhanced dash cam feed broadcasted from sub process 935.” Samaan further discloses the concept of the provider device to provide location information.)
As per claim 4:
The computer-implemented method of claim 1, wherein optimizing configured operational parameters comprises using at least one cost model. (See Samaan ¶0137, “Block 300 demonstrates how the management system uses the plurality of consumers' UserID, GeoID and Current Address data received from the prior process step to query and identify regional supply (services, assets for rent or sale and providers) availability and unit pricing 310 (example of 220 and 240 in FIG. 1). As it maybe the case that some services, certain kind of assets or providers are not available in some regions at all because for example “regulatory issues”, our network and partners' network isn't established in that region yet or simply there is so much demand and not enough supply. This process requires communication with the network's regional supply database 315 and reference pricing data 320 as well as the various partners' supply and pricing databases 330 (each example included in data store 230 in FIG. 1).” Samaan discloses the concept of accessing and utilizing a price model.)
As per claim 5:
The computer-implemented method of claim 1, wherein calculating value of the task comprises: 
calculating an estimated cost based on identified user parameters and the environmental details associated with the task; and (See Samaan ¶0157-¶0165, “The JobUID and full job request details are then sent to sub processes 520 through 580 as depicted in detail in FIG. 2 to demonstrate the service aggregation and cost estimation processes (FIG. 2 sub processes 220, 315, 320, 330, 420, 425, 505 and 510 have been previously explained). Once data received then identify all applicable route options for each service leg 520 performing the following steps: [0158] 1. Group services by service type to distinguish between: [0159] a. Services priced based on set transaction or product cost (e.g. Gas Up or Car Rental) [0160] b. Services priced based on duration or distance (e.g. Ride Share or Delivery) [0161] c. Services potentially provided by the same provider (e.g. Valet and Gas Up or Ride Share and Food Delivery) [0162] d. Services provided by separate providers and can't be combined with other service legs within a given job request. [0163] 2. For all services requiring provider mobility from point a to point b and priced based on duration or distance, query the third party map or GPS services provider 220 using each service leg's start and end addresses 525. The goal is obtain all route options: [0164] a. Using different means of travel (e.g. driving, cycling or walking), and [0165] b. Depending on traffic conditions the GPS services provider 220 may recommend additional options for each means of travel.” Samaan discloses the concept of calculating an estimated cost for the task based on parameters including accounting for provider user data and environmental data.)
confirming the calculated, estimated cost with a user prior to performing the task. (See Samaan ¶0186, “The calculations then take place and at most 2 options are presented to the consumer displaying a cost vs. time advantage (if applicable) for final selection and confirmation 610 (example of 330, 340, and 410 in FIG. 1) and also send the JobUID, execution plan route options and cost estimates to the network's data warehouse for storage and processing 710.” Samaan discloses confirming the estimated cost with the requesting user.)
As per claim 6:
The computer-implemented method of claim 1, wherein calculating value of the task comprises estimating a cost to meet the configured operational parameters based on identified prioritized parameters and environmental details. (See Samaan ¶0157-¶0165, “The JobUID and full job request details are then sent to sub processes 520 through 580 as depicted in detail in FIG. 2 to demonstrate the service aggregation and cost estimation processes (FIG. 2 sub processes 220, 315, 320, 330, 420, 425, 505 and 510 have been previously explained). Once data received then identify all applicable route options for each service leg 520 performing the following steps: [0158] 1. Group services by service type to distinguish between: [0159] a. Services priced based on set transaction or product cost (e.g. Gas Up or Car Rental) [0160] b. Services priced based on duration or distance (e.g. Ride Share or Delivery) [0161] c. Services potentially provided by the same provider (e.g. Valet and Gas Up or Ride Share and Food Delivery) [0162] d. Services provided by separate providers and can't be combined with other service legs within a given job request. [0163] 2. For all services requiring provider mobility from point a to point b and priced based on duration or distance, query the third party map or GPS services provider 220 using each service leg's start and end addresses 525. The goal is obtain all route options: [0164] a. Using different means of travel (e.g. driving, cycling or walking), and [0165] b. Depending on traffic conditions the GPS services provider 220 may recommend additional options for each means of travel.” Samaan discloses the concept of calculating an estimated cost for the task for the parameters to fulfill the task including prioritized parameters.)
As per clam 7:
The computer-implemented method of claim 1, wherein calculating value of the task comprises estimating a cost based on optimized operational parameters by using a determination engine algorithm. (See Samaan ¶0186, “The calculations then take place and at most 2 options are presented to the consumer displaying a cost vs. time advantage (if applicable) for final selection and confirmation 610 (example of 330, 340, and 410 in FIG. 1) and also send the JobUID, execution plan route options and cost estimates to the network's data warehouse for storage and processing 710.Samaan discloses the concept of utilizing an algorithm to perform calculation of value for the task.)
As per claim 8:
The computer-implemented method of claim 1, wherein calculating value of the task comprises estimating a cost based on output for each user by using assigned ownership percentages. (See Samaan ¶0180, “Then send the JobUID, service request details organized in the execution plan route options for pricing 575. The calculation of the service cost estimates for each execution plan route option 580 queries the network's pricing data internal storage 320 and the Partners' network pricing databases 330 (in the same fashion sub process 310 communicates with the partner databases) using as many as applicable of the following attributes (but not limited to) as query parameters: [0181] 1. Service type [0182] 2. Provider/asset combos [0183] 3. Service duration [0184] 4. Service distance [0185] 5. Asset listing Id” Samaan discloses the concept of determining cost based on individual provider portions.)
As per claim 9:
The computer-implemented method of claim 1, wherein performing the task comprises transmitting optimized instructions to precision sensors incorporated within a device based on an estimated cost to meet the configured operational parameters based on identified prioritized parameters and environmental details. (See Samaan ¶0086, “Block 500 demonstrates how the management system receives its job request data after confirmation of consumer need and provider availability to execute a service to then distribute each user's information to the other party as well as handing out navigation instructions and tracking capabilities to guide the Job requested through completion and display Job details to the user. The sub process receives its first set of data from the reservation system 450 including job request details, and provider details. Then communicates with a third party map and GPS services provider, the partners' navigation guidance instructions sent by the partner to their provider to guide him or her through the job, the network's user profile data warehouse 130 and the partners' user data 140 to gather navigation instructions and consumer/provider user information which are then distributed to the various users involved with a service in progress.” Samaan discloses the concept of transmitting instructions to the providers devices for fulfilling the task.)
As per claim 10:
The computer-implemented method of claim 1, further comprising calculating values of multiple tasks. (See Samaan ¶0103, “From the tracking display 510, the user experience may be complete for this session 610, or the user may choose to add more services 620. If the user chooses to add more services, the system returns the user to the search display 210 and from there the user may choose more services to add to their itinerary, from which point the process continues as described above.” Samaan discloses processing multiple tasks.)
As per claim 11:
A computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
(See Samaan ¶0191, “Block 700 demonstrates how the management system collects job request data from previous processes for storage and processing 710 to perform a multitude of operations (example of 420 and 430 in FIG. 1): [0192] 1. Handle services' execution order and scheduling dependencies. [0193] 2. Dispatch appropriate message, notifications or actual job orders to network and partner providers' queues (sub process 810-845), [0194] 3. Initiate navigation instructions guidance and tracking for consumers and providers (sub processes 910-945), [0195] 4. Request and receive final total trip cost and process payment debits and credits (sub processes 970-990)” Samaan discloses a computer system executing stored instructions.)
program instructions to receive a request for a task to be performed with a device with a precision sensor; (See Samaan ¶0008, “The display module is configured to receive from the consumer a request for at least two services offered by a plurality of the mobile application platforms of the third party service providers, the request transmitted to the system. A database aggregation unit is configured to receive and store data from a plurality of third party service provider databases each of the third party service provider databases contain data sufficient to perform services for a corresponding third party mobile application platform.” See also Samaan ¶0037, “Block 200 (Search engine) demonstrates, in accordance with one embodiment, how the management system uses the plurality of provider's user and location data received from the prior process step to create and maintain provider supply, (services, assets for rent or sale and providers) availability, obtain partner supply data, and display the supply and price data to the user.” Samaan discloses receiving a request for a task to be performed by service providers having a device.)
in response to receiving a request for a task to be performed, program instructions to optimize configured operational parameters based on prioritized user parameters and environmental details associated with the task; (See Samaan ¶0050-¶0054, “ Once data is received then the coordination algorithm for each service leg performs the following steps: [0051] 1. Parse and transform these metrics for each service: [0052] a. Service start and end points, based on the location specified in the Consumer's query in Block 200 [0053] b. Service schedule (customer preference if applicable) [0054] 2. For all services requiring provider mobility from point A to point B and priced based on duration or distance, query a third party map or GPS services provider using each service leg's start and end addresses 525. The goal is to obtain all distance and duration metrics. Then send all relevant service details to the application's service coordination process 320.” Samaan discloses the concept of receiving a request for a task and retrieving user and environmental data associated with the task. See also Samaan ¶0061, “ By default, the coordination process will suggest the schedule most likely to meet the user's needs. This scheduling algorithm may predict the best schedule and coordination of services using the type of service ordered (as described above in block 200), characteristics of other services already in process or scheduled, locations of this service and other scheduled services involved (also obtained in block 200 above), and additional parameters unique to the user history and request details. For example, if a user orders a ride and then adds food delivery to their order, and uses the same location for both services, the process may assume that the consumer wants food delivered to their destination after they complete their ride there.” Samaan further discloses optimizing parameters for the task based on receiving provider data and environmental data.)
program instructions to calculate a value of the task based, at least in part, the optimized configured parameters, environmental details associated with the task, and the prioritized user parameters; and (See Samaan ¶0063, “Then the application sends the service execution details to the Service Fee calculator 350, then it is presented to the consumer displaying service details (e.g. cost and execution time) for updates (if any) and final confirmation 410.” Samaan discloses the concept of calculating a value based on the optimized parameters including user and environmental factors.)
program instructions to perform the task based on the optimized, configured parameters and the calculated value. (See Samaan ¶0186, “The calculations then take place and at most 2 options are presented to the consumer displaying a cost vs. time advantage (if applicable) for final selection and confirmation 610 (example of 330, 340, and 410 in FIG. 1) and also send the JobUID, execution plan route options and cost estimates to the network's data warehouse for storage and processing 710.” Samaan discloses the concept of confirming the execution of the task based on the provided calculated value.)
Although Samaan discloses the above-enclosed invention including the concept of tracking progress of a task, Samaan fails to explicitly disclose the provider device to have a precision sensor.
However Abari as shown, which talks about autonomous vehicle dispatch, teaches the concept of the provider devices to include a sensor for tracking performance of the task.
Program instructions to receive a request for a task to be performed with a device with a precision sensor; (See Abari ¶0065, “To enable the vehicle 440 to “see” at night, infrared cameras may be installed. In particular embodiments, the vehicle may be equipped with stereo vision for, e.g., spotting hazards such as pedestrians or tree branches on the road. As another example, the vehicle 440 may have radars for, e.g., detecting other vehicles and/or hazards afar. Furthermore, the vehicle 440 may have ultra sound equipment for, e.g., parking and obstacle detection. In addition to sensors enabling the vehicle 440 to detect, measure, and understand the external world around it, the vehicle 440 may further be equipped with sensors for detecting and self-diagnosing the its own state and condition. For example, the vehicle 440 may have wheel sensors for, e.g., measuring velocity; global positioning system (GPS) for, e.g., determining the vehicle's current geolocation; and/or inertial measurement units, accelerometers, gyroscopes, and/or odometer systems for movement or motion detection. While the description of these sensors provides particular examples of utility, one of ordinary skill in the art would appreciate that the utilities of the sensors are not limited to those examples.” Abari teaches the provider device to include a plurality of sensors.)
wherein the task is performed with the device, and wherein the precision sensor tracks the device as the device performs the task. (See Abari ¶0042, “At step 355, the transportation management system may determine whether the ride has been completed. For example, the transportation management system may periodically check whether the ride requestor has reached his/her requested destination. The transportation management system may make such determination by comparing whether the ride provider's location and/or the ride requestor's location coincide with the destination. The determination may be based on GPS information provided by the ride requestor's mobile device and the autonomous vehicle. The transportation management system may also determine that a ride has completed based on a notification from the device of the ride requestor stating as such. For example, through an application installed on the device, the ride requestor may indicate that the ride has terminated. If the ride requestor gotten off the vehicle prematurely at a different location, the system may detect such an event based on divergence of the requestor and the vehicle's respective GPS locations. If the ride is not yet complete, the system may repeatedly check the status of the ride until it is complete.” Abari teaches the concept of tracking the performance of a task using the sensors of the device.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Abari with the invention of Samaan. As shown, Samaan discloses the concept of optimizing the distribution of providers to requestors for performing tasks including accounting for a plurality of factors. Abari further teaches the concept of the providers to be autonomous vehicles for performing the tasks of providing transportation to requestors as this is a known alternative for human providers (See Abari ¶0002). Abari further teaches the concept of having particular adaptions for utilizing autonomous vehicles to adapt to particular tasks (See Abari ¶0002). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Abari as Abari teaches the concept of autonomous vehicles as a known alternative to human drivers and to have utilized particular additional sensors for fulfilling additional functions.

As per claim 13:
The computer program product of claim 11, wherein the program instructions to optimize configured operational parameters comprise program instructions to transmit instructions to precision sensors to track a specific location of a device, wherein the precision sensors are incorporated in the device. (See Samaan ¶0086, “Block 500 demonstrates how the management system receives its job request data after confirmation of consumer need and provider availability to execute a service to then distribute each user's information to the other party as well as handing out navigation instructions and tracking capabilities to guide the Job requested through completion and display Job details to the user. The sub process receives its first set of data from the reservation system 450 including job request details, and provider details. Then communicates with a third party map and GPS services provider, the partners' navigation guidance instructions sent by the partner to their provider to guide him or her through the job, the network's user profile data warehouse 130 and the partners' user data 140 to gather navigation instructions and consumer/provider user information which are then distributed to the various users involved with a service in progress.” Samaan discloses the concept of transmitting instructions to the providers devices for fulfilling the task. See also Samaan ¶0209, “The consumer then receives navigation and provider information 940 (example of 510 in FIG. 1) as follows: [0210] 1. For “self service” services (e.g. self parking) the consumer will receive navigation instructions to guide him or her to the parking lot facility. [0211] 2. For services provided by a network provider or a partner service provider the consumer will receive: [0212] a. The provider's name, picture, Asset description and contact information. [0213] b. Navigation tracking information to monitor service progress and provider location. In cases where the network provider is dash cam equipped, the consumer receives the enhanced dash cam feed broadcasted from sub process 935.” Samaan further discloses the concept of the provider device to provide location information.)
As per claim 14:
The computer program product of claim 11, wherein the program instructions to optimize configured operational parameters comprise program instructions to use at least one cost model. (See Samaan ¶0137, “Block 300 demonstrates how the management system uses the plurality of consumers' UserID, GeoID and Current Address data received from the prior process step to query and identify regional supply (services, assets for rent or sale and providers) availability and unit pricing 310 (example of 220 and 240 in FIG. 1). As it maybe the case that some services, certain kind of assets or providers are not available in some regions at all because for example “regulatory issues”, our network and partners' network isn't established in that region yet or simply there is so much demand and not enough supply. This process requires communication with the network's regional supply database 315 and reference pricing data 320 as well as the various partners' supply and pricing databases 330 (each example included in data store 230 in FIG. 1).” Samaan discloses the concept of accessing and utilizing a price model.)
As per claim 15:
The computer program product of claim 11, wherein the program instructions to calculate a value of the task comprise: 
program instructions to calculate an estimated cost based on identified user parameters and identified environmental details; and (See Samaan ¶0157-¶0165, “The JobUID and full job request details are then sent to sub processes 520 through 580 as depicted in detail in FIG. 2 to demonstrate the service aggregation and cost estimation processes (FIG. 2 sub processes 220, 315, 320, 330, 420, 425, 505 and 510 have been previously explained). Once data received then identify all applicable route options for each service leg 520 performing the following steps: [0158] 1. Group services by service type to distinguish between: [0159] a. Services priced based on set transaction or product cost (e.g. Gas Up or Car Rental) [0160] b. Services priced based on duration or distance (e.g. Ride Share or Delivery) [0161] c. Services potentially provided by the same provider (e.g. Valet and Gas Up or Ride Share and Food Delivery) [0162] d. Services provided by separate providers and can't be combined with other service legs within a given job request. [0163] 2. For all services requiring provider mobility from point a to point b and priced based on duration or distance, query the third party map or GPS services provider 220 using each service leg's start and end addresses 525. The goal is obtain all route options: [0164] a. Using different means of travel (e.g. driving, cycling or walking), and [0165] b. Depending on traffic conditions the GPS services provider 220 may recommend additional options for each means of travel.” Samaan discloses the concept of calculating an estimated cost for the task based on parameters including accounting for provider user data and environmental data.)
program instructions to confirm the calculated estimated cost with a user prior to performing the task. (See Samaan ¶0186, “The calculations then take place and at most 2 options are presented to the consumer displaying a cost vs. time advantage (if applicable) for final selection and confirmation 610 (example of 330, 340, and 410 in FIG. 1) and also send the JobUID, execution plan route options and cost estimates to the network's data warehouse for storage and processing 710.” Samaan discloses confirming the estimated cost with the requesting user.)
As per claim 16:
The computer program product of claim 11, wherein the program instructions to calculate a value of the task comprise program instructions to estimate a cost to meet the configured operational parameters based on identified prioritized parameters and environmental details. (See Samaan ¶0157-¶0165, “The JobUID and full job request details are then sent to sub processes 520 through 580 as depicted in detail in FIG. 2 to demonstrate the service aggregation and cost estimation processes (FIG. 2 sub processes 220, 315, 320, 330, 420, 425, 505 and 510 have been previously explained). Once data received then identify all applicable route options for each service leg 520 performing the following steps: [0158] 1. Group services by service type to distinguish between: [0159] a. Services priced based on set transaction or product cost (e.g. Gas Up or Car Rental) [0160] b. Services priced based on duration or distance (e.g. Ride Share or Delivery) [0161] c. Services potentially provided by the same provider (e.g. Valet and Gas Up or Ride Share and Food Delivery) [0162] d. Services provided by separate providers and can't be combined with other service legs within a given job request. [0163] 2. For all services requiring provider mobility from point a to point b and priced based on duration or distance, query the third party map or GPS services provider 220 using each service leg's start and end addresses 525. The goal is obtain all route options: [0164] a. Using different means of travel (e.g. driving, cycling or walking), and [0165] b. Depending on traffic conditions the GPS services provider 220 may recommend additional options for each means of travel.” Samaan discloses the concept of calculating an estimated cost for the task for the parameters to fulfill the task including prioritized parameters.)
As per claim 17:
The computer program product of claim 11, wherein the program instructions to calculate a value of the task comprise program instructions to estimate a cost based on optimized operational parameters by using a determination engine algorithm. (See Samaan ¶0186, “The calculations then take place and at most 2 options are presented to the consumer displaying a cost vs. time advantage (if applicable) for final selection and confirmation 610 (example of 330, 340, and 410 in FIG. 1) and also send the JobUID, execution plan route options and cost estimates to the network's data warehouse for storage and processing 710.Samaan discloses the concept of utilizing an algorithm to perform calculation of value for the task.)
As per claim 18:
The computer program product of claim 11, wherein the program instructions to calculate a value of the task comprise program instructions to estimate a cost based on output for each user by using assigned ownership percentages. (See Samaan ¶0180, “Then send the JobUID, service request details organized in the execution plan route options for pricing 575. The calculation of the service cost estimates for each execution plan route option 580 queries the network's pricing data internal storage 320 and the Partners' network pricing databases 330 (in the same fashion sub process 310 communicates with the partner databases) using as many as applicable of the following attributes (but not limited to) as query parameters: [0181] 1. Service type [0182] 2. Provider/asset combos [0183] 3. Service duration [0184] 4. Service distance [0185] 5. Asset listing Id” Samaan discloses the concept of determining cost based on individual provider portions.)
As per claim 19:
A computer system comprising: 
one or more computer processors; 
one or more computer readable storage media; and 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: 
(See Samaan ¶0191, “Block 700 demonstrates how the management system collects job request data from previous processes for storage and processing 710 to perform a multitude of operations (example of 420 and 430 in FIG. 1): [0192] 1. Handle services' execution order and scheduling dependencies. [0193] 2. Dispatch appropriate message, notifications or actual job orders to network and partner providers' queues (sub process 810-845), [0194] 3. Initiate navigation instructions guidance and tracking for consumers and providers (sub processes 910-945), [0195] 4. Request and receive final total trip cost and process payment debits and credits (sub processes 970-990)” Samaan discloses a computer system executing stored instructions.)
Program instructions to receive a request for a task to be performed with a device with a precision sensor; (See Samaan ¶0008, “The display module is configured to receive from the consumer a request for at least two services offered by a plurality of the mobile application platforms of the third party service providers, the request transmitted to the system. A database aggregation unit is configured to receive and store data from a plurality of third party service provider databases each of the third party service provider databases contain data sufficient to perform services for a corresponding third party mobile application platform.” See also Samaan ¶0037, “Block 200 (Search engine) demonstrates, in accordance with one embodiment, how the management system uses the plurality of provider's user and location data received from the prior process step to create and maintain provider supply, (services, assets for rent or sale and providers) availability, obtain partner supply data, and display the supply and price data to the user.” Samaan discloses receiving a request for a task to be performed by service providers having a device.)
in response to receiving a request for a task to be performed, program instructions to optimize configured operational parameters based on prioritized user parameters and environmental details associated with the task; (See Samaan ¶0050-¶0054, “ Once data is received then the coordination algorithm for each service leg performs the following steps: [0051] 1. Parse and transform these metrics for each service: [0052] a. Service start and end points, based on the location specified in the Consumer's query in Block 200 [0053] b. Service schedule (customer preference if applicable) [0054] 2. For all services requiring provider mobility from point A to point B and priced based on duration or distance, query a third party map or GPS services provider using each service leg's start and end addresses 525. The goal is to obtain all distance and duration metrics. Then send all relevant service details to the application's service coordination process 320.” Samaan discloses the concept of receiving a request for a task and retrieving user and environmental data associated with the task. See also Samaan ¶0061, “ By default, the coordination process will suggest the schedule most likely to meet the user's needs. This scheduling algorithm may predict the best schedule and coordination of services using the type of service ordered (as described above in block 200), characteristics of other services already in process or scheduled, locations of this service and other scheduled services involved (also obtained in block 200 above), and additional parameters unique to the user history and request details. For example, if a user orders a ride and then adds food delivery to their order, and uses the same location for both services, the process may assume that the consumer wants food delivered to their destination after they complete their ride there.” Samaan further discloses optimizing parameters for the task based on receiving provider data and environmental data.)
program instructions to calculate a value of the task based, at least in part, the optimized configured parameters, environmental details associated with the task, and the prioritized user parameters; and (See Samaan ¶0063, “Then the application sends the service execution details to the Service Fee calculator 350, then it is presented to the consumer displaying service details (e.g. cost and execution time) for updates (if any) and final confirmation 410.” Samaan discloses the concept of calculating a value based on the optimized parameters including user and environmental factors.)
program instructions to perform the task based on the optimized, configured parameters and the calculated value. (See Samaan ¶0186, “The calculations then take place and at most 2 options are presented to the consumer displaying a cost vs. time advantage (if applicable) for final selection and confirmation 610 (example of 330, 340, and 410 in FIG. 1) and also send the JobUID, execution plan route options and cost estimates to the network's data warehouse for storage and processing 710.” Samaan discloses the concept of confirming the execution of the task based on the provided calculated value.)
Although Samaan discloses the above-enclosed invention including the concept of tracking progress of a task, Samaan fails to explicitly disclose the provider device to have a precision sensor.
However Abari as shown, which talks about autonomous vehicle dispatch, teaches the concept of the provider devices to include a sensor for tracking performance of the task.
Program instructions to receive a request for a task to be performed with a device with a precision sensor;  (See Abari ¶0065, “To enable the vehicle 440 to “see” at night, infrared cameras may be installed. In particular embodiments, the vehicle may be equipped with stereo vision for, e.g., spotting hazards such as pedestrians or tree branches on the road. As another example, the vehicle 440 may have radars for, e.g., detecting other vehicles and/or hazards afar. Furthermore, the vehicle 440 may have ultra sound equipment for, e.g., parking and obstacle detection. In addition to sensors enabling the vehicle 440 to detect, measure, and understand the external world around it, the vehicle 440 may further be equipped with sensors for detecting and self-diagnosing the its own state and condition. For example, the vehicle 440 may have wheel sensors for, e.g., measuring velocity; global positioning system (GPS) for, e.g., determining the vehicle's current geolocation; and/or inertial measurement units, accelerometers, gyroscopes, and/or odometer systems for movement or motion detection. While the description of these sensors provides particular examples of utility, one of ordinary skill in the art would appreciate that the utilities of the sensors are not limited to those examples.” Abari teaches the provider device to include a plurality of sensors.)
wherein the task is performed with the device, and wherein the precision sensor tracks the device as the device performs the task. (See Abari ¶0042, “At step 355, the transportation management system may determine whether the ride has been completed. For example, the transportation management system may periodically check whether the ride requestor has reached his/her requested destination. The transportation management system may make such determination by comparing whether the ride provider's location and/or the ride requestor's location coincide with the destination. The determination may be based on GPS information provided by the ride requestor's mobile device and the autonomous vehicle. The transportation management system may also determine that a ride has completed based on a notification from the device of the ride requestor stating as such. For example, through an application installed on the device, the ride requestor may indicate that the ride has terminated. If the ride requestor gotten off the vehicle prematurely at a different location, the system may detect such an event based on divergence of the requestor and the vehicle's respective GPS locations. If the ride is not yet complete, the system may repeatedly check the status of the ride until it is complete.” Abari teaches the concept of tracking the performance of a task using the sensors of the device.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Abari with the invention of Samaan. As shown, Samaan discloses the concept of optimizing the distribution of providers to requestors for performing tasks including accounting for a plurality of factors. Abari further teaches the concept of the providers to be autonomous vehicles for performing the tasks of providing transportation to requestors as this is a known alternative for human providers (See Abari ¶0002). Abari further teaches the concept of having particular adaptions for utilizing autonomous vehicles to adapt to particular tasks (See Abari ¶0002). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Abari as Abari teaches the concept of autonomous vehicles as a known alternative to human drivers and to have utilized particular additional sensors for fulfilling additional functions.

Claim(s) 2, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samaan et al. (US 20170310770 A1) (hereafter Samaan), in view of Abari et al. (US 20190196503 A1) (hereafter Abari), in view of Newlin et al. (US 20160298977 A1) (hereafter Newlin).
As per claim 2:
The computer-implemented method of claim 1, wherein optimizing operational parameters comprises: 
receiving a plurality of operational parameters; (See Samaan ¶0166, “Then send the JobUID, route options and request service details 530 to calculate for each service leg and route option the distance in miles 540, and the duration in minutes 550. Then select Provider/Asset combos 560 for each service leg based on the service type grouping performed earlier in process 520 and with more detail as follows by querying provider/asset data 565 from 315 and 330: [0167] 1. The consumer request, where applicable as it maybe specified as part of the service request details. [0168] 2. Service type as some services would demand a specific provider/asset combo (e.g. can't match a Gas Up service request with a Ride Share Car and Driver) [0169] 3. Route options means of travel, as it won't be appropriate to select a car and driver to serve bicycle navigation route. [0170] 4. Provider/asset proximity to the service location. [0171] 5. Provider's reputation scoring.” Samaan discloses receiving operational parameters.)
formatting the received plurality of operational parameters based on at least one organized costing option and at least one user indicated preference; (See Samaan ¶0172-¶0174, “hen send all data from sub processes 540, 550, and 560 to the next process to determine best service legs' execution order for each route option 570. This process uses an algorithm dedicated to logically order the execution of all service legs within a given route option to achieve the shortest time and or distance by deciding the following: [0173] 1. Combining applicable services to be executed by the same provider, and or [0174] 2. Coordinating individual and non-combinable services' start and end times to make for a seamless handoff.” See also Samaan ¶0172-¶0174, “Then send all data from sub processes 540, 550, and 560 to the next process to determine best service legs' execution order for each route option 570. This process uses an algorithm dedicated to logically order the execution of all service legs within a given route option to achieve the shortest time and or distance by deciding the following: [0173] 1. Combining applicable services to be executed by the same provider, and or [0174] 2. Coordinating individual and non-combinable services' start and end times to make for a seamless handoff.” Samaan discloses the concept of formatting the parameters to fulfil the task including accounting for the provider information.)
Although Samaan and Abari discloses the above-enclosed invention, the combination fails to explicitly disclose formatting the parameters based on cost options.
However Newlin as shown, which talks about providing transportation options, teaches the concept of formatting route parameters based on cost options.
(See Newlin ¶0059, “FIG. 7 illustrates additional and/or alternative ways to customize the application, including by modifying which modes of transportation are displayed, and/or an order the modes of transportation are displayed. GUI 602 of FIG. 7 may include route option choice 604, measurement choice section 606, and/or mode preferences section 608. In the example shown in FIG. 7, a user may select preferences using a sliding button. It should be noted that the sliding buttons of FIG. 7 are merely exemplary. A user may select settings/preferences in any way including, but not limited to, text input, one click buttons, rating, dragging, ranking, etc. In the example illustrated in FIG. 7, route option choice 604 is a user choice between the fastest route and the route with the least traffic. In other examples, a user may choose from the options in route option choice 604, the shortest route, the route with the fewest tolls, and/or the route with the lowest total cost of tolls, and so on. In some examples, the user may be able to scale or weigh route choice options. For example, a user may rate or rank options. Measurement choice section 606 may be a user element enabling the user an alternative option between displaying distance with miles or kilometers.” Newlin teaches the concept of utilizing cost options information for formatting route parameters.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Newlin with the combination of Samaan and Abari. As shown, the combination discloses the concept of utilizing a plurality of factors for determining optimized trips including available provider information environmental factors including utilizing consumer preferences for the task. Newlin further teaches the concept of utilizing additional consumer preferences including cost options for route determination. Newlin teaches this concept to further allow consumers to further plan a task including customizing parameters which fit the user preferences (See Newlin ¶0059-¶0060). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized Newlin to further customize routes for fulfilling the task according to consumer demand. 
prioritizing the formatted operational parameter of the plurality of operational parameters against other received operational parameters based on the formatted received operational parameter by ranking the received plurality of operational parameters; and (See Samaan ¶0172-¶0174, “Then send all data from sub processes 540, 550, and 560 to the next process to determine best service legs' execution order for each route option 570. This process uses an algorithm dedicated to logically order the execution of all service legs within a given route option to achieve the shortest time and or distance by deciding the following: [0173] 1. Combining applicable services to be executed by the same provider, and or [0174] 2. Coordinating individual and non-combinable services' start and end times to make for a seamless handoff.” Samaan discloses prioritizing particular parameters by comparing the available parameters.)
identifying device features using precision sensors to be used to satisfy the prioritized operational parameters. (See Samaan ¶0131, “Provider Data Processing: [0132] 1. For mobile providers (e.g. drivers who are constantly on the move)— [0133] Refresh GeoID from step 160 every 5 seconds to monitor movement, then [0134] Query the third party map and GPS provider 220 using the provided GeoID to translate it to a Physical Address, then [0135] Update the UserID, GeoID and Current Address in the regional supply database (sub process 315) for accurate supply positioning. [0136] 2. For all other suppliers and assets that are static (e.g. Car listed for rent and its owner)—no need to translate GeoIDs as the static physical addresses are captured during the registration process and stored in the user profile data warehouse 150, which then is sent to update the regional supply database 315.” Sameen discloses identifying device information for providers including location sensor data which fit the parameters.)
As per claim 12:
The computer program product of claim 11, wherein the program instructions to optimize configured operational parameters comprise: 
program instructions to receive a plurality of operational parameters; (See Samaan ¶0166, “Then send the JobUID, route options and request service details 530 to calculate for each service leg and route option the distance in miles 540, and the duration in minutes 550. Then select Provider/Asset combos 560 for each service leg based on the service type grouping performed earlier in process 520 and with more detail as follows by querying provider/asset data 565 from 315 and 330: [0167] 1. The consumer request, where applicable as it maybe specified as part of the service request details. [0168] 2. Service type as some services would demand a specific provider/asset combo (e.g. can't match a Gas Up service request with a Ride Share Car and Driver) [0169] 3. Route options means of travel, as it won't be appropriate to select a car and driver to serve bicycle navigation route. [0170] 4. Provider/asset proximity to the service location. [0171] 5. Provider's reputation scoring.” Samaan discloses receiving operational parameters.)
program instructions to format the received plurality of operational parameters based on at least one organized costing option and at least one user indicated preference; (See Samaan ¶0172-¶0174, “hen send all data from sub processes 540, 550, and 560 to the next process to determine best service legs' execution order for each route option 570. This process uses an algorithm dedicated to logically order the execution of all service legs within a given route option to achieve the shortest time and or distance by deciding the following: [0173] 1. Combining applicable services to be executed by the same provider, and or [0174] 2. Coordinating individual and non-combinable services' start and end times to make for a seamless handoff.” See also Samaan ¶0172-¶0174, “Then send all data from sub processes 540, 550, and 560 to the next process to determine best service legs' execution order for each route option 570. This process uses an algorithm dedicated to logically order the execution of all service legs within a given route option to achieve the shortest time and or distance by deciding the following: [0173] 1. Combining applicable services to be executed by the same provider, and or [0174] 2. Coordinating individual and non-combinable services' start and end times to make for a seamless handoff.” Samaan discloses the concept of formatting the parameters to fulfil the task including accounting for the provider information.)
Although Samaan and Abari discloses the above-enclosed invention, the combination fails to explicitly disclose formatting the parameters based on cost options.
However Newlin as shown, which talks about providing transportation options, teaches the concept of formatting route parameters based on cost options.
(See Newlin ¶0059, “FIG. 7 illustrates additional and/or alternative ways to customize the application, including by modifying which modes of transportation are displayed, and/or an order the modes of transportation are displayed. GUI 602 of FIG. 7 may include route option choice 604, measurement choice section 606, and/or mode preferences section 608. In the example shown in FIG. 7, a user may select preferences using a sliding button. It should be noted that the sliding buttons of FIG. 7 are merely exemplary. A user may select settings/preferences in any way including, but not limited to, text input, one click buttons, rating, dragging, ranking, etc. In the example illustrated in FIG. 7, route option choice 604 is a user choice between the fastest route and the route with the least traffic. In other examples, a user may choose from the options in route option choice 604, the shortest route, the route with the fewest tolls, and/or the route with the lowest total cost of tolls, and so on. In some examples, the user may be able to scale or weigh route choice options. For example, a user may rate or rank options. Measurement choice section 606 may be a user element enabling the user an alternative option between displaying distance with miles or kilometers.” Newlin teaches the concept of utilizing cost options information for formatting route parameters.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Newlin with the combination of Samaan and Abari. As shown, the combination discloses the concept of utilizing a plurality of factors for determining optimized trips including available provider information environmental factors including utilizing consumer preferences for the task. Newlin further teaches the concept of utilizing additional consumer preferences including cost options for route determination. Newlin teaches this concept to further allow consumers to further plan a task including customizing parameters which fit the user preferences (See Newlin ¶0059-¶0060). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized Newlin to further customize routes for fulfilling the task according to consumer demand. 
program instructions to prioritize the formatted operational parameter of the plurality of operational parameters against other received operational parameters based on the formatted received operational parameter by ranking the received plurality of operational parameters; and (See Samaan ¶0172-¶0174, “Then send all data from sub processes 540, 550, and 560 to the next process to determine best service legs' execution order for each route option 570. This process uses an algorithm dedicated to logically order the execution of all service legs within a given route option to achieve the shortest time and or distance by deciding the following: [0173] 1. Combining applicable services to be executed by the same provider, and or [0174] 2. Coordinating individual and non-combinable services' start and end times to make for a seamless handoff.” Samaan discloses prioritizing particular parameters by comparing the available parameters.)
program instructions to identify device features using precision sensors to be used to satisfy the prioritized operational parameters. (See Samaan ¶0131, “Provider Data Processing: [0132] 1. For mobile providers (e.g. drivers who are constantly on the move)— [0133] Refresh GeoID from step 160 every 5 seconds to monitor movement, then [0134] Query the third party map and GPS provider 220 using the provided GeoID to translate it to a Physical Address, then [0135] Update the UserID, GeoID and Current Address in the regional supply database (sub process 315) for accurate supply positioning. [0136] 2. For all other suppliers and assets that are static (e.g. Car listed for rent and its owner)—no need to translate GeoIDs as the static physical addresses are captured during the registration process and stored in the user profile data warehouse 150, which then is sent to update the regional supply database 315.” Sameen discloses identifying device information for providers including location sensor data which fit the parameters.)
As per claim 20:
The computer system of claim 19, wherein the program instructions to optimize configured operational parameters comprise: 
program instructions to receive a plurality of operational parameters; program instructions to format the received plurality of operational parameters based on at least one organized costing option and at least one user indicated preference; (See Samaan ¶0172-¶0174, “hen send all data from sub processes 540, 550, and 560 to the next process to determine best service legs' execution order for each route option 570. This process uses an algorithm dedicated to logically order the execution of all service legs within a given route option to achieve the shortest time and or distance by deciding the following: [0173] 1. Combining applicable services to be executed by the same provider, and or [0174] 2. Coordinating individual and non-combinable services' start and end times to make for a seamless handoff.” See also Samaan ¶0172-¶0174, “Then send all data from sub processes 540, 550, and 560 to the next process to determine best service legs' execution order for each route option 570. This process uses an algorithm dedicated to logically order the execution of all service legs within a given route option to achieve the shortest time and or distance by deciding the following: [0173] 1. Combining applicable services to be executed by the same provider, and or [0174] 2. Coordinating individual and non-combinable services' start and end times to make for a seamless handoff.” Samaan discloses the concept of formatting the parameters to fulfil the task including accounting for the provider information.)
Although Samaan discloses the above-enclosed invention, Samaan fails to explicitly disclose formatting the parameters based on cost options.
However Newlin as shown, which talks about providing transportation options, teaches the concept of formatting route parameters based on cost options.
(See Newlin ¶0059, “FIG. 7 illustrates additional and/or alternative ways to customize the application, including by modifying which modes of transportation are displayed, and/or an order the modes of transportation are displayed. GUI 602 of FIG. 7 may include route option choice 604, measurement choice section 606, and/or mode preferences section 608. In the example shown in FIG. 7, a user may select preferences using a sliding button. It should be noted that the sliding buttons of FIG. 7 are merely exemplary. A user may select settings/preferences in any way including, but not limited to, text input, one click buttons, rating, dragging, ranking, etc. In the example illustrated in FIG. 7, route option choice 604 is a user choice between the fastest route and the route with the least traffic. In other examples, a user may choose from the options in route option choice 604, the shortest route, the route with the fewest tolls, and/or the route with the lowest total cost of tolls, and so on. In some examples, the user may be able to scale or weigh route choice options. For example, a user may rate or rank options. Measurement choice section 606 may be a user element enabling the user an alternative option between displaying distance with miles or kilometers.” Newlin teaches the concept of utilizing cost options information for formatting route parameters.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Newlin with the invention of Samaan. As shown Samaan discloses the concept of utilizing a plurality of factors for determining optimized trips including available provider information environmental factors including utilizing consumer preferences for the task. Newlin further teaches the concept of utilizing additional consumer preferences including cost options for route determination. Newlin teaches this concept to further allow consumers to further plan a task including customizing parameters which fit the user preferences (See Newlin ¶0059-¶0060). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized Newlin to further customize routes for fulfilling the task according to consumer demand. 
program instructions to prioritize the formatted operational parameter of the plurality of operational parameters against other received operational parameters based on the formatted received operational parameter by ranking the received plurality of operational parameters; and (See Samaan ¶0172-¶0174, “Then send all data from sub processes 540, 550, and 560 to the next process to determine best service legs' execution order for each route option 570. This process uses an algorithm dedicated to logically order the execution of all service legs within a given route option to achieve the shortest time and or distance by deciding the following: [0173] 1. Combining applicable services to be executed by the same provider, and or [0174] 2. Coordinating individual and non-combinable services' start and end times to make for a seamless handoff.” Samaan discloses prioritizing particular parameters by comparing the available parameters.)
program instructions to identify device features using precision sensors to be used to satisfy the prioritized operational parameters. (See Samaan ¶0131, “Provider Data Processing: [0132] 1. For mobile providers (e.g. drivers who are constantly on the move)— [0133] Refresh GeoID from step 160 every 5 seconds to monitor movement, then [0134] Query the third party map and GPS provider 220 using the provided GeoID to translate it to a Physical Address, then [0135] Update the UserID, GeoID and Current Address in the regional supply database (sub process 315) for accurate supply positioning. [0136] 2. For all other suppliers and assets that are static (e.g. Car listed for rent and its owner)—no need to translate GeoIDs as the static physical addresses are captured during the registration process and stored in the user profile data warehouse 150, which then is sent to update the regional supply database 315.” Sameen discloses identifying device information for providers including location sensor data which fit the parameters.)

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. In response to the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection, the Examiner respectfully disagrees. The Examiner notes that while the claims have been amended, the claimed invention is still directed towards a judicial exception without significantly more as discussed in the updated rejection above. As such, the Examiner asserts the claimed invention is directed towards a judicial exception without significantly more and the rejection has been maintained.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nazerzadeh et al. (US 20200005198 A1), which talks about managing riding sharing requests including tracking provider devices.
Goldman et al. (US 20190354114 A1), which talks about management of autonomous vehicle fleets for ride sharing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/           Primary Examiner, Art Unit 3622